72 F.3d 127NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael Wayne MONTGOMERY, Plaintiff--Appellant,v.William D. CATOE;  Carroll Campbell;  James L. Harvey;Lieutenant Cain;  Lieutenant Hall;  MarcellaMcCoy;  Ronald Chapman;  Deputy WardenWessinger;  Angela Hawkins,Defendants--Appellees.
No. 95-7104.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1995.Decided Dec. 15, 1995.

Michael Wayne Montgomery, Appellant Pro Se.  William Henry Davidson, II, Andrew Frederick Lindemann, ELLIS, LAWHORNE, DAVIDSON, SIMS, MORRISON & SOJOURNER, P.A., Columbia, South Carolina, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Michael Montgomery appeals from the district court's order denying his requests for preliminary injunctive relief as well as various other pretrial motions filed in connection with his complaint filed under 42 U.S.C. Sec. 1983 (1988).  This court may exercise jurisdiction only over final orders under 28 U.S.C. Sec. 1291 (1988), and certain interlocutory orders.  28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  We find that the order here appealed is neither final nor an appealable interlocutory order or collateral order, except to the extent that it denies Montgomery's request for preliminary injunctive relief.  We find, however, that the district court committed no reversible error by denying such relief.


2
We therefore affirm that portion of the district court's order which denied Montgomery's request for preliminary injunctive relief, and dismiss the remainder of this appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED IN PART AND DISMISSED IN PART.